DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
Previous Rejections
Applicant’s arguments, filed 10/20/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
 
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al (US 2015/0366882 A1).

The prior art disclosed compositions containing gold nanoparticles, ligands and excipients for the neuroprotection against optic nerve degeneration in glaucoma subjects [citations above]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
The instant claims 16 and 23 recite a diameter smaller than 3 nm.

Altschul taught nanoparticles sized 1,000 nm or less [0175].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
Altschul reads on claims 16, 18, 23 and 25.

Claims 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al (US 2015/0366882 A1), in view of Gauthier (of record).
The 35 U.S.C. 103 rejection over Altschul was previously discussed.
Although Altschul taught generally taught compositions comprising nanoparticles and ligands, Altschul was silent N-isobutyryl-L-cysteine, as recited in claims 19-20 and 26-27.
Gautier disclosed gold nanoparticles (clusters disclosed at page 11079, last paragraph) covered with N-isobutyryl-L-cysteine [abstract], wherein the N-isobutyryl-L-cysteine stabilized the particles [page 11083, second column, first full paragraph].
It would have been prima facie obvious to one of ordinary skill in the art to include N-isobutyryl-L-cysteine within the teachings of Altschul, as taught by Gautier. An ordinarily skilled artisan would have been so motivated, because when covering the surfaces of gold nanoparticles, N-isobutyryl-L-cysteine stabilized the particles, as taught by Gautier [Gautier; page 11083, second column, first full paragraph].

Response to Arguments
Applicant’s arguments with respect to the instant claim(s) have been considered, but are moot because the new ground of rejection does not rely on any reference applied 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612